Title: James Madison to George W. Featherstonhaugh, 7 January 1830
From: Madison, James
To: Featherstonhaugh, George William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                Jany. 7. 1830
                            
                        
                        
                        I have recd. your’s of the 3d. instant. A regard for consistency does not permit me to take the Step you wish
                            in behalf of your Son’s views towards Westpoint. But I can not withold an expression of the pleasure I feel at the
                            testimony borne by his Preceptor to his talents & worth. And the pleasure is enhanced by his relation to an old
                            and intimate friend, whose able & patriotic labours I had opportunities of witnessing in the Old Congress, during
                            a most trying period of the Revolution.
                        I take this occasion of thanking you, Sir, for the copy of your Translation of Cicero’s Republic. Not having
                            seen the original, I can not speak of the particular merits of the translation. The work itself, tho’ sufficiently
                            Ciceronian in its character, does not, as was not indeed to be expected, enlighten, much the Experienced Architects of
                            Modern Republics.
                        I hope you will adhere to your purpose of a Geological excursion into our quarter; which will give me an
                            opportunity of repeating at Montpellier assurances of the cordial respect, which I now pray you to accept.
                        
                        
                            
                                James Madison
                            
                        
                    